Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 1 of 48




                         EXHIBIT D
             Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 2 of 48



           US8311805                                              TCL A1 (“The accused product”)
1. A method, performed in a       The accused product practices a method, performed in a character entry system (e.g., predictive text
character entry system, for       system of the accused product), for interrelating character strings so that an incomplete input
interrelating character strings   character string can be completed by selection of a presented character string (e.g., selection of
so that an incomplete input       suggested selectable words).
character string can be
completed by selection of a
presented character string, the
method comprising:




                                  https://shop.tracfone.com/shop/en/tracfonestore/tf-alcatel-tcl-a1-a501dl
             Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 3 of 48




                                    https://files.bbystatic.com/zNtiTLuJOBf9%2F7gMzsOKAw%3D%3D/B6A1A272-A51A-4B11-
                                    B1F2-87BB0077BD49.pdf


computing relationship scores       The accused product practices computing relationship scores for individual character strings in the
for individual character strings    system from documents (e.g., Notes, message mail, etc.) stored in memory (e.g., memory of the
in the system from documents        accused product) of the character entry system (e.g., predictive text system of the accused product),
stored in memory of the             the relationship scores consisting of a function consisting of co-occurrence scores between pairs of
character entry system, the         distinct character strings stored in a single matrix created from the character strings in the stored
relationship scores consisting      documents.
of a function consisting of co-
occurrence scores between           As shown below, various character strings are associated with each other based on their mutual co-
pairs of distinct character         occurrence with adjacency. For instance, when a couple of paragraphs, hereinafter referred to as
strings stored in a single matrix   “The Combined Essay” with phrase “James Maxwell”, “James Maxima”, and "James Michener"
created from the character          are typed, and therefore input to the predictive text system of the accused product, the predictive
strings in the stored documents;    text system of the accused product, based on the frequency of mutual co-occurrence of the string
                                    “James” with “Maxwell”, “Maxima”, and “Michener”, in the given order, start providing selectable
                                    character strings when “James m” is typed. The two selectable character strings, among others, are:
                                    Maxwell, and Maxima. For the reliability of the demonstration, The combined Essay is typed five
                                    times. The frequency of occurrence of “James Maxwell”, “James “Maxima”, and “James Michener”
                                    is 105, 50, and 20 respectively calculated over The Combined Essay repeated for five times.

                                    As shown below, since pairs of strings, for example, “James” and “Maxwell” has adjacently
                                    appeared for the greatest number of times, 105 to be precise, in comparison to the other pairs of
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 4 of 48



               strings with “James” as one of the strings, Maxwell appears as a selectable option followed by
               “Maxima”, since the number of adjunct appearances of “James” with “Maxima” is 50.
               Shown below is a Matrix depicting association of character string “James” with character strings
               “Maxwell”, “Maxima”, and “Michener”.

                                    Character String Matrix Vis a Vis the paragraphs
                 Character    Character   Number of co-occurrence of the Character String-1 and Character
                 String-1      String-2   String-2, with both being adjacent to each other in that order
                                               (Per 5 entry of “The Combined Essay”)
                James        Maxima       50 (10 James Maxima)
                James        Maxwell      105 (21 James Maxwell)
                James        Michener     4 (20 James Michener)
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 5 of 48




               The Combined Essay, Part-1
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 6 of 48




               The Combined Essay, Part-2
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 7 of 48




               The Combined Essay, Part-3
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 8 of 48




               The Combined Essay, Part-4
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 9 of 48




               The Combined Essay, Part-5
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 10 of 48




                The Combined Essay, Part-6
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 11 of 48




                The Combined Essay, Part-7
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 12 of 48




                The Combined Essay, Part-8
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 13 of 48




                The Combined Essay, Part-9
             Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 14 of 48



in response to inputting of a       The accused product practices in response to inputting of a string of individual characters that
string of individual characters     exceeds a specified threshold (e.g., inputting a starting character of a word), identifying at least one
that exceeds a specified            selectable character string (e.g., predicting selectable words for user selection) from among
threshold, identifying at least     contextual associations that can complete the input character string in context based upon an overall
one selectable character string     ranking score computed as a function of a relationship score and at least one other score.
from      among       contextual
associations that can complete      As shown below, since pairs of strings, for example, “James” and “Maxwell” has adjacently
the input character string in       appeared for the most number of times, 105 to be precise, in comparison to the other pairs of strings
context based upon an overall       with “James” as one of the strings, Maxwell appears as a selectable option followed by “Maxima”,
ranking score computed as a         since the number of adjacent appearances of “James” with “Maxima” is 50 and which is greater than
function of a relationship score    the adjacent appearance of “James” with “Michener” which stands at 20.
and at least one other score; and

                                    Shown below is a Matrix depicting association of character string “James” with character strings
                                    “Maxwell”, “Maxima”, and “Michener”.

                                                         Character String Matrix Vis a Vis the paragraphs
                                     Character     Character   Number of co-occurrence of the Character String-1 and Character
                                     String-1       String-2   String-2, with both being adjacent to each other in that order
                                                                    (Per 5 entry of “The Combined Essay”)
                                     James        Maxima       50 (10 James Maxima)
                                     James        Maxwell      105 (21 James Maxwell)
                                     James        Michener     4 (20 James Michener)

                                    When number of adjacently appearance of pairs of strings become same, the predictive text system
                                    suggests a word from the two based on some other relationship between them such as alphabetical
                                    order of the words or recently used word.
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 15 of 48




                The Combined Essay, Part-1
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 16 of 48




                The Combined Essay, Part-2
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 17 of 48




                The Combined Essay, Part-3
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 18 of 48




                The Combined Essay, Part-4
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 19 of 48




                The Combined Essay, Part-5
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 20 of 48




                The Combined Essay, Part-6
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 21 of 48




                The Combined Essay, Part-7
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 22 of 48




                The Combined Essay, Part-8
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 23 of 48




                The Combined Essay, Part-9
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 24 of 48
            Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 25 of 48



providing the identified at least The accused product practices providing the identified at least one selectable character string (e.g.,
one selectable character string suggesting words for user selection) to a user for selection (e.g., user can select a desired word).
to a user for selection.
                                  As shown below, since pairs of strings, for example, “James” and “Maxwell” has adjacently
                                  appeared for the most number of times, 105 to be precise, in comparison to the other pairs of strings
                                  with “James” as one of the strings, Maxwell appears as a selectable option followed by “Maxima”,
                                  since the number of adjacent appearances of “James” with “Maxima” is 50 and which is greater than
                                  the adjacent appearance of “James” with “Michener” which stands at 20.

                                  Shown below is a Matrix depicting association of character string “James” with character strings
                                  “Maxwell”, “Maxima”, and “Michener”.


                                                        Character String Matrix Vis a Vis the paragraphs
                                    Character     Character   Number of co-occurrence of the Character String-1 and Character
                                    String-1       String-2   String-2, with both being adjacent to each other in that order
                                                                   (Per 5 entry of “The Combined Essay”)
                                   James         Maxima       50 (10 James Maxima)
                                   James         Maxwell      105 (21 James Maxwell)
                                   James         Michener     4 (20 James Michner)
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 26 of 48




                The Combined Essay, Part-1
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 27 of 48




                The Combined Essay, Part-2
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 28 of 48




                The Combined Essay, Part-3
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 29 of 48




                The Combined Essay, Part-4
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 30 of 48




                The Combined Essay, Part-5
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 31 of 48




                The Combined Essay, Part-6
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 32 of 48




                The Combined Essay, Part-7
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 33 of 48




                The Combined Essay, Part-8
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 34 of 48




                The Combined Essay, Part-9
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 35 of 48
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 36 of 48
            Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 37 of 48



2. The method of claim 1,         The accused product practices such that each relationship score represents the contextual association
wherein each relationship score   between an individual character string and another character string based upon co-occurrence of
represents    the    contextual   character strings relative to each other.
association     between      an
individual character string and   As shown below, since pairs of strings, for example, “James” and “Maxwell” has adjacently
another character string based    appeared for the most number of times, 105 to be precise, in comparison to the other pairs of strings
upon      co-occurrence      of   with “James” as one of the strings, Maxwell appears as a selectable option followed by “Maxima”,
character strings relative to     since the number of adjacent appearances of “James” with “Maxima” is 50 and which is greater than
each other.                       the adjacent appearance of “James” with “Michener” which stands at 20.

                                  Shown below is a Matrix depicting association of character string “James” with character strings
                                  “Maxwell”, “Maxima”, and “Michener”.


                                                       Character String Matrix Vis a Vis the paragraphs
                                   Character     Character   Number of co-occurrence of the Character String-1 and Character
                                   String-1       String-2   String-2, with both being adjacent to each other in that order
                                                                  (Per 5 entry of “The Combined Essay”)
                                   James        Maxima       50 (10 James Maxima)
                                   James        Maxwell      105 (21 James Maxwell)
                                   James        Michener     4 (20 James Michner)
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 38 of 48




                The Combined Essay, Part-1
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 39 of 48




                The Combined Essay, Part-2
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 40 of 48




                The Combined Essay, Part-3
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 41 of 48




                The Combined Essay, Part-4
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 42 of 48




                The Combined Essay, Part-5
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 43 of 48




                The Combined Essay, Part-6
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 44 of 48




                The Combined Essay, Part-7
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 45 of 48




                The Combined Essay, Part-8
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 46 of 48




                The Combined Essay, Part-9
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 47 of 48
Case 1:20-cv-23178-WPD Document 1-4 Entered on FLSD Docket 07/31/2020 Page 48 of 48
